Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.
2.	This action is responsive to the communication filed on 10/21/20.  Claims 1, 17 and 19 have been amended. Claims 2, 3 and 18 have been cancelled. Claims 1, 4-17 and 19 are pending.

Double Patenting
3.	Claims 1, 4-17 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Arseneault (US Patent 10,405,170 B2, hereinafter “Arseneault”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. It is noted that the claims in Arseneault do not specify at a time period within media content comprising an IP video stream … at the time period; sending a request for contact information, the request indicating the time period the indication of the desire for storing the contact information was received at. On the other hand, Touboul et al (U.S. 20100154007 A1 hereinafter, “Touboul”) teaches this limitation on para [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of the cited references because Touboul’s teaching would have allowed Arseneault to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1, 5-16 and 19 are rejected under 35 U.S.C. 103(a) as being obvious by Worthington in view of Touboul.
6.	With respect to claim 1,
	Worthington discloses a method comprising:
receiving, media content comprising an IP video stream, an indication of a desire for storing contact information associated with the given media content;
obtaining the contact information associated with the given media content in response to the indication by:
subsequent to receiving the indication of the desire for storing the contact information, sending a request for contact information; and
receiving the contact information in response to the request; and
causing the obtained contact information to be stored in a network contact database associated with a given party (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. [abstract] A system by which a computer user can view or listen to selected media objects, such as videos or podcasts or Internet radio, located in the Document Object Model ("DOM") of a web page. The system is able to isolate the media objects selected by a user or the media objects stipulated in a database containing a description of the location of the objects.  The system has the ability to display the specified media objects in a toolbar or console. [0092] A software system ("System") that allows a person ("User") to visit a web page and identify Videos, audio or RSS or other forms of content ("Media Objects") in the Document Object Model ("DOM") of a web page and capture identifying information about the location of Media Objects.  The System is designed to allow the User to capture the location of the Media Objects in a format that is designed to allow users to have access to the Media Objects in the future even in cases where the URL is hidden behind AJAX (or similar schemes) or dynamically assigned by the content provider or requires a recently assigned cookie. [0093] The System automatically places targets ("Target") on Media Objects in the DOM that can be seen and clicked on by the User.  When a User clicks upon a Target, the System records the URL and other information about the location of the Media Object so that the location of the Media Object can be stored in a manner that permits the System to locate the Media Object and display the Media Object in a toolbar, console or third party website.  The information regarding the location of the Media Object is stored as a series of observations about the Media Objects location (called herein a "Vector").  These observations may include: [0094] a. The URL of the surrounding web page on which the Media Object is found (called the Vector URL).  [0095] b. The Title of the Object (called the Vector Title).  [0096] c. The ordinal position of the Media Object in source order as the Object appears in the DOM, e.g. if it was the 3rd Object encountered in the DOM (called the Vector Sequence Number).  [0097] d. The ID associated with the Media Object on the web page (called the Vector ID).  [0098] e. The File Type of the Media Object (called the Vector File Type).  [0099] f. The Tag Name of the Media Object (called the Vector Tag).  [0100] g. The position of the mouse in the DOM during the "mouse click event" (called Vector Mouse Position).  [0101] h. The most recent series of mouse clicks and key strokes used prior to the "mouse click event" (called Vector Series). [0102] The System also permits the User to save metadata captured from the web page from which the media was sourced to provide subsequent users with a searchable index. [0103] The User can also create lists of Media Objects (called "Media Lists") containing groups of Media Objects that are related based upon the User's preferences.  The User can play the Media Lists or save the Media Lists and share them with other users. FIG. 10--Saving Media Object [0153] In the current embodiment of the invention, the Media Player can play the Media Object in two viewing formats: 1. In a viewing area embedded in the "ToolBar" area of the Browser called a "Tile".  2.  In a viewing area ("Tile") embedded in a stand-alone software program called a "Console". [0154] Further description of the "ToolBar" and of "Tiles" can be found in U.S.  patent application Ser.  No. 12/210,202 entitled "SYSTEM FOR MANAGING MULTI-MEDIA CONTENT ACROSS MULTIPLE SOFTWARE APPLICATIONS" which is incorporated herein by reference. [0155] The System is described in FIG. 10 and functions as follows: Step 1--User moves mouse over a Media Object.  Step 2--System detects the mouse entering the area of the "div" surrounding the Media Object and displays the "Save" button.  Step 3--User clicks mouse over the "Save" button (as indicated in the section entitled "Mouse Over and Click Event").  Step 4--System detects the Mouse Click Event and retrieves the URL and Vector of the Media Object. Step 5--System passes the URL and Vector to the Database.  Step 6--System saves the URL and Vector information in the Database. Saving Media URLs and Vectors in Media Lists [0161] In the current embodiment of the invention, the System allows a User to collect lists of Media Objects containing the URL and Vector information. [0162] If the User mouses over a Media Object, sees the Media List button and clicks on the Media List Button (as indicated in the section entitled "Mouse Over and Click Event"), the URL and Vector of the Media Object are passed to a table called a Media List Table.  The User is given two options: 1.  Playing the Media List by passing the contents of the "Media List Table" to the Media Player in the same manner described in the section on "Media Player Using URL or Vector Information". 2.  Saving the Media List in a "Media Management System" on the Server Computer. [0163] In the current embodiment of the invention the User can play or save Media Lists in the following manner (see FIG. 12): Step 1--User moves mouse over a Media Object.  Step 2--System detects the mouse entering the area of the "div" surrounding the Media Object and displays the Media List button.  Step 3--User clicks mouse over the Media List button (as indicated in the section entitled "Mouse Over and Click Event").  Step 4--System detects the Mouse Click Event and retrieves the URL and Vector of the Media Object.  Step 5--System passes the URL and Vector to the Media List Table.  Step 6--User repeats the first 5 steps until he/she has built a desired list of Media.  Step 7--If the User clicks on the "Play Button" the System passes the Media List Table to the Media Player and the Media URLs and Vectors are played in succession in a manner described in the section entitled "Media Player Using URL, or Vector Information".  Step 8--If the User clicks on the "Save Button" the System passes the Media List Table to the Media Manager web page on the Server Computer, where the user can elect to save the Media List for future viewing or to share the Media List with other users. [0170] The process works as follows (see FIG. 14): Step 1--User views a Media List in a database on the Server Computer called the Media List Database.  Step 2--The Media List Database contains the following information for each Media Object: [0171] a. URL for Media [0172] b. Vector [0173] c. Metadata (derived from the web page from which the URL and Vector were obtained) [0174] d. Meta Tags (inputted by the User who created the Media List) [0175] e. Name of Media List (assigned by the User who created the Media List) Step 3--User selects one or more of the Media Lists from the Media List Database and saves the Media Lists in the User's account.  Step 4--User clicks the Save Media List button indicating an intention to save the Media List or Media Lists in the Subscription Database.  Step 5--The User's account contains a record in the Subscription Database on the Server Computer that contains the same fields as the Media List Database.  This data is also held on the Client Computer in the Media Player [as
receiving, media content (e.g. web-page; referring to the instant application specification [0059] “…the media content is a web page”) comprising an IP video stream (e.g. Media Object – text, images or video), an indication of a desire for storing contact information (e.g. Step 1--User moves mouse over a Media Object.  Step 2--System detects the mouse entering the area of the "div" surrounding the Media Object and displays the "Save" button.  Step 3--User clicks mouse over the "Save" button (as indicated in the section entitled "Mouse Over and Click Event").  Step 4--System detects the Mouse Click Event and retrieves the URL and Vector of the Media Object. Step 5--System passes the URL and Vector to the Database.  Step 6--System saves the URL and Vector information in the Database. Saving Media URLs and Vectors in Media Lists) associated with the given media content;
obtaining the contact information (e.g. a URL for media) associated with the given media content in response to the indication by:
subsequent to receiving the indication of the desire for storing the contact information (e.g. system save the URL and Vector information in the Database), sending a request for contact information; and
receiving the contact information in response to the request; and
causing the obtained contact information to be stored in a network contact database (e.g. system save the URL and Vector information in the Database) associated with a given party (e.g. Metadata (derived from the web page from which the URL and Vector were obtained)]).
Although Worthington substantially teaches the claimed invention, Worthington does not explicitly indicate
at a time period within media content comprising an IP video stream,
with the given media content at the time period;
the request indicating the time period the indication of the desire for storing the contact information was received at
Touboul teaches the limitations by stating
receiving, at a time period within media content comprising an IP video stream, an indication of a desire for storing contact information associated with the given media content at the time period;
obtaining the contact information associated with the given media content in response to the indication by:
subsequent to receiving the indication of the desire for storing the contact information, sending a request for contact information, the request indicating the time period the indication of the desire for storing the contact information was received at; and
receiving the contact information in response to the request (Touboul [0006] – [0012], [0034] – [0040], [0049], [0051] – [0056], [0074] – [0097] and Figs. 1-7 e.g. [0007] The viewer forms impressions and retrieves information such as URLs and telephone numbers. [0009] Internet Banner Ads consist of graphics and text inserted using HTML/XHTML code into any area of the web page.  An active pixel in the area can link the viewer with another web page, and the ad also forms impressions and provides information (addresses, URLs, phone numbers). [0012] The inventive system enables viewers to point and click at any item on a TV or computer screen where images from a scene of a program are being displayed, and be instantly connected to an Offer that consists of a link to a website providing a way to purchase this item or access information on the item selected. [0034] The invention is unique since it delivers Offers for available goods and services in the form of a website link or a message at the exact moment when viewers are the most inclined to want something that one of their heroes is using, wearing, or doing, i.e., they can request information on the product or service at the time of viewing.  Furthermore, these Offers may not be limited to specific items or objects on a screen but could also include themes within a scene such as the theme of a scene (for example a scene takes place on an Hawaiian island and information on the island or a travel offer may be tied to that theme). [0080] This process includes the review and manual tagging of all products, goods, merchandise, services and businesses that appear or are suggested by the actors, the language, the physical objects shown in the scenes of a film, TV or video program. [0082] In any event, the Tag format will be standardized for each payout scenario as depicted below, but may include more or less additional item details, background information, or links to URLs.  The management of this part of the system is not the responsibility of the Operators of the ECA, who merely identify and track objects from the list that have been supplied to them, and provide the objects with names according to the indicated format.  [0083] At the end of this process the video, motion picture film or televised program (independent of manner of distribution) will contain Tags corresponding to many if not all advertising opportunities identified, as well as their exact location within the program by scene, time from beginning of video, location on the scene, etc. [0090] (2) Operator identifies a block of `z` (time origination and/or duration values for each object's duration on screen (an object may reappear in multiple scenes, but during each scene that duration in which the object is visible constitutes a separate scene-event for that object). [0096] The ECA scripts will later extrapolate between the extreme locations to produce an approximation of the object called by us a "region of interest" that is identified with the object throughout its duration of visibility, and that is indexed by each frame's `z` value and its Tag [as
receiving, at a time period (e.g. scene/frame duration) within media content comprising an IP video stream (e.g. Internet TV – program, movie, video), an indication of a desire for storing contact information (e.g. URL, addresses, phone numbers) associated with the given media content (e.g. Internet TV – program, movie, video) at the time period (e.g. scene/frame duration);
obtaining the contact information (e.g. URL, addresses, phone numbers) associated with the given media content in response to the indication by:
subsequent to receiving the indication of the desire for storing the contact information, sending a request (e.g. request) for contact information (e.g. URL, addresses, phone numbers), the request indicating the time period (e.g. scene/frame duration) the indication of the desire for storing the contact information (e.g. URL, addresses, phone numbers) was received at]).
It would have been obvious to one of ordinary skill in the art of contact information storing, at the time of the present invention, having the teachings of Worthington and Touboul before him/her, to modify the contact information storing method of Worthington, wherein the contact information storing method would include the teachings of Touboul because that would have allowed the contact information storing method to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).
7.	With respect to claim 5,
	Worthington further discloses wherein obtaining the contact information includes receiving from a provider of the given media content the contact information (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. share them with other users; via the Internet – URL).
8.	With respect to claim 6,
	Worthington further discloses wherein the contact information is received in response to a request (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. Step 1--User moves mouse over a Media Object.  Step 2--System detects the mouse entering the area of the "div" surrounding the Media Object and displays the "Save" button.  Step 3--User clicks mouse over the "Save" button (as indicated in the section entitled "Mouse Over and Click Event").  Step 4--System detects the Mouse Click Event and retrieves the URL and Vector of the Media Object. Step 5--System passes the URL and Vector to the Database.  Step 6--System saves the URL and Vector information in the Database. Saving Media URLs and Vectors in Media Lists).
9.	With respect to claim 7,
	Worthington further discloses wherein the contact information is received together with the given media content (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. a URL for media).
10.	With respect to claim 8,
	Worthington further discloses wherein the indication of a desire for storing contact information associated with given media content is received from a user input device (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. Client Computer with standard browser).
11.	With respect to claim 9,
	Worthington further discloses wherein the indication that a given party desires contact information is received from a network device on which the given media content is provided (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. share them with other users; via the Internet – URL).
12.	With respect to claim 10,
	Worthington further discloses wherein the given media content is displayed to the given party via a network device (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. share them with other users; via the Internet – URL).
13.	With respect to claim 11,
	Worthington further discloses wherein said method is performed by a network device or within a network processing entity (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. Client Computer).
14.	With respect to claim 12,
	Worthington further discloses
a unique identifier associated with the given party (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. Metadata (derived from the web page from which the URL and Vector were obtained)); and
information regarding the given media content for which contact information is desired (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. URL for Media).
15.	With respect to claim 13,
	Worthington further discloses causing the obtained contact information to be stored in the network contact database associated with the given party at least in part on the basis of the unique identifier associated with the given party (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. [0171] a. URL for Media [0172] b. Vector [0173] c. Metadata (derived from the web page from which the URL and Vector were obtained)).
16.	With respect to claim 14,
	Worthington further discloses wherein the network contact database associated with the given party comprises a plurality of entries, each entry comprising contact information associated with a given contactable entity (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. a URL for each Media).
17.	With respect to claim 15,
	Worthington further discloses wherein obtaining the contact information includes receiving from a source of the given media content (Worthington Abstract, [0007], [0034] – [0034], [0037], [0042], [0092] – [0103], [0153] – [0155], [0161] – [0163], [0170] – [0175] and Figs. 10 & 17-18 e.g. URL for Media) the contact information.
18.	With respect to claim 16,
	Touboul further discloses releasing a signal to the network processing entity indicative of:
the obtained contact information; and
a unique identifier associated with the given party (Touboul [0006] – [0007], [0010], [0012], [0051], [0052], [0084] – [0090] and Figs. 1-7 e.g. addresses, URL and telephone number).
19.	Claim 19 is same as claim 1 and is rejected for the same reasons as applied hereinabove.

20.	Claim 4 is rejected under 35 U.S.C. 103(a) as being obvious by Worthington in view of Touboul, and in view of Gupta.
21.	With respect to claim 4,
Although Worthington and Touboul combination substantially teaches the claimed invention, they do not explicitly indicate wherein obtaining the contact information includes performing a text recognition operation on the given media content.
Gupta teaches the limitations by stating wherein obtaining the contact information includes performing a text recognition operation on the given media content (Gupta [0033] e.g. The matched reference data or keywords are sent to system 108 where the matched reference data or keywords are weighted according to their weights and their significance of the media or data type of which they were recognized including audio, video, image and text or optical character recognition (OCR) in system 108).
	It would have been obvious to one of ordinary skill in the art of contact information storing, at the time of the present invention, having the teachings of Worthington, Touboul and Gupta before him/her, to modify the contact information storing method of Worthington and Touboul combination, wherein the contact information storing method would include the teachings of Gupta because that would have allowed the contact information storing method to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).

22.	Claim 17 is rejected under 35 U.S.C. 103(a) as being obvious by Worthington in view of Touboul, and further in view of Kindberg.
23.	With respect to claim 17,
Although Worthington and Touboul combination substantially teaches the claimed invention, they do not explicitly indicate providing to the user an option to submit an indication of a desire for storing the contact information in a contact database.
Kindberg teaches the limitations by stating providing to the user an option to submit an indication of a desire for storing the contact information in a contact database (Kindberg [0060] – [0061] and Fig. 5 e.g. [0060] Right-clicking on regions 23 of a webpage 21 via a mouse device generally presents a number of options 43 to a user.  For example, right clicking on an image may present the user with an option to save the URL of the image, with an option to save the image to the user terminal, to copy the image etc. [0061] In the further embodiment of the invention depicted in FIG. 5, selection of a user-selectable portion 23 of the web page 21 presents the user with a drop down box 45 comprising a number of different options 43, one of which is an option to generate a two dimensional bar code 39 of either the region itself or of a URL associated with that region).
	It would have been obvious to one of ordinary skill in the art of contact information storing, at the time of the present invention, having the teachings of Worthington, Touboul and Kindberg before him/her, to modify the contact information storing method of Worthington, wherein the contact information storing method would include the teachings of Worthington and Touboul combination because that would have allowed the contact information storing method to enables viewers of Television and video and multimedia programs to access advertising while watching a TV broadcast, movie, or video via cable television, video playback device or the Internet (Touboul [0012]).

Response to Argument
24.	On pages 5-8, Applicant alleges Touboul dose not suggest “the request indicating the time period the indication of the desire for storing the contact information was received at”.
	Examiner disagrees because:
As described in Touboul [0006] – [0012], [0034] – [0040, [0051] - [0054], [0074] – [0090] and Figs. 1-7, when a user select/click an object (such as a helmet) within the live stream TV/movie program, the corresponding scene (where each scene that duration in which the object is visible) with the scene beginning time and duration is identified in order to identify the location of the scene within the live stream TV/movie program, in order to identify and retrieve the URL, address and/or phone number corresponding to the object in order for the user to buy the object (e.g. the helmet).
The disclosures reasonably describe the limitation of "the request indicating the time period the indication of the desire for storing the contact information was received at".
Further, the tag corresponding to the object is an additional tool used to retrieve the contact information, such URL, address and/or phone number.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
25.	The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
26.	When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.  The examiner can normally be reached on Mon-Fri 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 10, 2021